DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Dependent Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent Claim 11 recites the limitation “a user” in line 1.  There is unclear antecedent basis for this limitation in the claim.  A clearer distinction or antecedence needs to be recited with respect to “a user” from Claim 1, line 2.
Dependent Claim 11 also recites the limitation "actual context data" in line 2.  There is unclear antecedent basis for this limitation in the claim.  A clearer distinction or antecedence needs to be recited with respect to “context data’ from Claim 1, line 6 or “historical context data” from Claim 1, line 8.
Dependent Claim 11 further recites the limitation "the metadata of the partner device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINSKY et al. (LINSKY; US 2018/0270592 A1; cited by the applicant and applied for the first time in the present application) in view of RANIERI et al. (RANIERI; US 2017/0188173 A1; cited by the applicant and applied for the first time in the present application).
Regarding Claim 1, LINSKY discloses (see par. 0020-0032 and figs. 1-3):  A method for determining potential partner devices for a hearing device worn by a user
(hearing aid corresponding to audio sink device), 
wherein the hearing device is adapted for establishing a data communication connection with other devices (audio source devices) with a data communication interface and for receiving an audio data stream from the other devices via the data communication interface (see fig. 2); 
the method comprising:
generating context data from sensor data recorded by the hearing device
(captured sound via microphone, step 352);
inputting the context data into a 
outputting at least one classification by the 
Regarding claim 11, as best understood:  LINSKY, par. 0024 (“Furthermore, in various embodiments, the first audio device 110 and/or the second audio device 150 may optionally include a local display 124, 164, which may be used to display data that may be relevant to the audio content transmitted via the wireless link 180. For example, when the first audio device 110 transmits the audio content via the wireless link 180 using the wireless transmitter 116, the first audio device 110 may also transmit a corresponding audio transcript such that transcribed text corresponding to the audio content can be suitably rendered at the second audio device 150 via the display 164.”); read as the claimed context data and metadata. 
Regarding claims 12 and 13:  considered inherent to LINSKY in that the devices are only connected when a substantial correlation has been detected.

Therefore, LINSKY differs from claim 1, 2, 4, 5, 7, 9, 10, and 11 in that the algorithm is a machine learning algorithm, which has been trained with historical context data to classify plurality of potential partner devices.  Claims 2, 4, 5, 7, 9, and 10 further describe/relate to the classify (selection) feature.

[0106] A machine learning algorithm may be used for selecting the most appropriate scenario for a given user at a given location and time. The algorithm
May use neural network trained with recommendations or feedbacks from other users.
Regarding claim 2:  RANIERI, par. 0076, 0100 and 0108.
Regarding claim 4:  RANIERI, par. 0100 ("classroom") and par. 0103 (‘forest’).
Regarding claim 5:  RANIERI, par. 0103.
Regarding claim 7:  RANIERI, par. 0011.
Regarding claim 9:  RANIERI, par. 0099 ("audio sources which the user most likely wants to augment’).
Regarding claim 10:  RANIERI, par. 0094, human control interface.
	Therefore, it would have been obvious even to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate such features taught by RANIERI above into the method of LINSKY in order to more effectively and 

LINSKY in view of RANIERI differs from Claim 3 in that Claim 3 further defines that position data of the hearing device is estimated and included into the context data "from connection data from the other devices, which have been detected with the data communication interface”.  However, improving the detection of position data of a device in a wireless network by using data from other devices in the network is a well-known technique and would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention.

LINSKY in view of RANIERI differs from Claim 8 in that Claim 8 further defines that the machine learning algorithm is composed of at least two subunits “wherein the subunits are based on different types of machine learning algorithms”.  However, it again would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed that there exist a variety of machine learning algorithms in the art (e.g. neural networks, hidden Markov models, etc.) and the classification can be improved by using a plurality of different types of such algorithms in parallel and combining their results.

Claims 14 and 15 only define a non-transitory computer-readable medium storing a computer program and a hearing system corresponding to the method of claim 1.
.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  THIEDE et al., US 2012/0195449 A1, teach a HEARING AID SYSTEM WITH LOST PARTNER FUNCTIONALITY.  Aase et al., US 2019/0230450 A1, teach a HEARING ASSISTANCE DEVICE WITH AN ACCELEROMETER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
February 26, 2022